DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (A), Figs. 4-6 & 11-12, claims 1-4, 8-15 and 21 in the reply filed on 12/15/21 is acknowledged.
Claims 5-7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park[1] et al., Korean Publication No. KR 10-2016-0076346 (see attached English machine translation)

Park[1] anticipates:
1. A display device comprising (see fig. 5, 12 and 13): 
	a light emitting element layer (130) comprising a plurality of light emitting elements (130) configured to output a first color light (e.g. blue color;  See page 6 disclosing “. For example, when a blue LED is used as a light source, the quantum dot film 170…may include red light emitting quantum dots and green light emitting quantum dots.”)
	a color conversion layer (170) on the light emitting element layer to receive the first color light (e.g. blue), the color conversion layer being configured to convert the first color light to output at least two lights having colors different from each other (e.g. red and green colors; See page 6 disclosing “. For example, when a blue LED is used as a light source, the quantum dot film 170…may include red light emitting quantum dots and green light emitting quantum dots.”)
	a light collection layer (300, “prism film”) between the light emitting element layer and the color conversion layer to collect the first color light (e.g. see light ray paths in fig. 5) and to provide the collected first color light to the color conversion layer (170).  See Park[1] at English machine translation at pages 1-16, figs. 1-13.

2. The display device of claim 1, wherein the light collection layer (300) comprises a plurality of prism patterns configured to collect the first color light, figs. 5 and 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4, 8-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park[2] et al., US Publication No. 2015/0102291 A1 in view of Kwon et al., US Publication No. 2015/0028739 A1.

Park[2] teaches:
1. A display device comprising (see fig. 4, also see figs. 3 and 5): 
	a light emitting element layer (“E”- 150/160/165) comprising a plurality of light emitting elements (e.g. three “E”- 150/160/165 shown in fig. 4) configured to output a first color light (e.g. “B”, blue); 
	a color conversion layer (175a/175b) on the light emitting element layer to receive the first color light, the color conversion layer being configured to convert the first color light (e.g. blue) to output at least two lights having colors (e.g. 175a QDR is red color; 175b QDG is green color) different from each other; and…  See Park[2] at para. [0001] – [0128], figs. 1-7.

	Park[2] does not expressly teach:
	a light collection layer between the light emitting element layer and the color conversion layer to collect the first color light and to provide the collected first color light to the color conversion layer.

	In an analogous art, Kwon, in figs. 4 and 8, teaches forming a light collection layer (LCM) over a light emitting layer (EL1/EML/EL2).  See Kwon at para. [0040], [0042], para. [0065] – [0078].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Park[2] with Kwon to form “a light collection layer between the light emitting element layer and the color conversion layer to collect the first color light and to provide the collected first color light to the color conversion layer” because Kwon teaches a light collection layer has the following advantage: ”The light travels passing through the light collecting layer is refracted or reflected at the interface between the protrusion pattern and the planarization layer due to the refractive index difference, and thus the amount of the light traveling in the upward direction, i.e., the direction substantially vertical to the surface of the base substrate BS, is increased.”   
The shape, extension direction and density of the protrusion pattern of the light collection layer may be controlled to achieve a desired brightness of the display.  See Kwon at para. [0078].

	Kwon further teaches:	
2. The display device of claim 1, wherein the light collection layer (LCM) comprises a plurality of prism patterns (PT1/PT2) configured to collect the first color light, para. [0065] – [0078], figs. 4-5.

	Park further teaches:
3. The display device of claim 2, wherein the light emitting element layer comprises first to third pixel areas (SP1 to SP3), wherein the first to third pixel areas are spaced apart from each other in a first direction and arranged in a second direction crossing the first direction, para. [0044], figs. 3-4.


4. The display device of claim 3, wherein the plurality of prism patterns (PT1/PT2) extend in the second direction and are arranged in the first direction, and each of the plurality of prism patterns is less in width than a corresponding pixel area of the first to third pixel areas, para. [0065] – [0078], fig. 4 and 6.

	Park further teaches:
8. The display device of claim 1, wherein the light emitting element layer comprises first to third pixel area  (SP1 to SP3), and each of the plurality of light emitting elements (e.g. three “E”- 150/160/165) is on a corresponding pixel area of the first to third pixel areas, fig. 4.

9. The display device of claim 8, wherein the light emitting element layer (160) comprises a light emitting layer that is commonly on the plurality of light emitting elements (e.g. three “E”- 150/160/165), and the first color light is a blue light (“B”, blue), fig. 4.

10. The display device of claim 9, wherein the color conversion layer comprises: 
	a first color conversion layer (175a) corresponding to the first pixel area, the first color conversion layer being configured to convert a wavelength of the first color light (“B”, blue) to output a second color light (“R”, red); and 
	a second color conversion layer (175b) corresponding to the second pixel area, the second color conversion layer being configured to convert a wavelength of the first color light (“B”, blue) to output a third color light (“G”, green), fig. 4.

11. The display device of claim 10, wherein the second color light is a red light (“R”, red), and the third color light is a green light (“G”, green), fig. 4.

12. The display device of claim 11, wherein the first color conversion layer (175a) comprises a red conversion material (QDR) configured to convert the first color light (“B”, blue) into the red light (“R”, red), and the second conversion layer (175b) comprises a green conversion material (QDG) configured to convert the first color light (“B”, blue) into the green light (“G”, green), fig. 4.

13. The display device of claim 12, wherein the red conversion material comprises a red quantum dot, and the green conversion material comprises a green quantum dot, para. [0102].

21. The display device of claim 1, further comprising: a first base layer (110) on which the light emitting element layer is disposed; and a second base layer (170) on the color conversion layer, fig. 4.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Park[2] with the teachings of Kwon because a light collection layer has the following advantage: ”The light travels passing through the light collecting layer is refracted or reflected at the interface between the protrusion pattern and the planarization layer due to the refractive index difference, and thus the amount of the light traveling in the upward direction, i.e., the direction substantially vertical to the surface of the base substrate BS, is increased.”  See Kwon at para. [0078].

Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park[2] in view of Kwon, as applied to claim 1 above, and further in view of Chen et al., US Publication No. 2014/0192294 A1.

Regarding claim 14:

	wherein the color conversion layer further comprises a third color conversion layer corresponding to the third pixel area and configured to transmit the first color light therethrough.

	In an analogous art, Chen teaches when a light source emits blue light, the red pixel unit (121) and green pixel unit (122) comprise quantum dots (1213, 1223) for color conversion.  The blue pixel unit (123) is transparent and does not comprise quantum dots.  See Chen at para. [0040] – [0051].
	Thus, Chen teaches:	wherein the color conversion layer (121/122/123) further comprises a third color conversion layer (123) corresponding to the third pixel area (e.g. blue area) and configured to transmit the first color light (e.g. blue) therethrough, para. [0040].

	Regarding claim 15:
	Chen further teaches:
15. The display device of claim 14, wherein each of the first to third color conversion layers (121/122/123) further comprises a light scattering agent (1212, 1222, 1232), para. [0040].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Park[2] with the teachings of Chen because (i)  “…the light source emits light having the same color as that of desirable light passing through one of the pixel units, this pixel unit can be a transparent pixel unit without adding any quantum dot therein.”  (e.g. Chen at para. [0021].); and (ii) scattering particles can increase intensity of light (e.g. Chen at para. [0092])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 March 2022